Citation Nr: 0945139	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
December 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which, in 
relevant part, granted the Veteran's claim for service 
connection for PTSD and assigned an initial 30 percent 
disability rating retroactively effective from August 25, 
2006, the date his VA treatment records first showed this 
diagnosis.  His wants a higher initial rating.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals 
his initial rating, VA must consider his claim in this 
context - which includes determining whether his rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

As support for his claim, the Veteran testified at a hearing 
at the RO in July 2009 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.

In a recent precedent decision, Rice v. Shinseki, 22 Vet. 
App. 447 (2009), it was held that a claim for a total 
disability rating based on individual unemployability (TDIU) 
is part and parcel of an increased-rating claim when the 
issue of unemployablity is raised by the record.  VA law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to obtain and maintain a substantially 
gainful occupation due solely to impairment resulting from 
his 
service-connected disability(ies).  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).  
In making this determination, consideration may be given to 
his level of education, special training, and previous work 
experience, but not to his age or occupational impairment 
caused by nonservice-connected disabilities.  Also, marginal 
employment or employment provided on account of disability or 
special accommodation is not substantially gainful.  See 38 
C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2009).



Here, though, at the outset of his July 2009 Travel Board 
hearing, the Veteran indicated he was withdrawing his claim 
for a TDIU, see 38 C.F.R. § 20.204, which he also had 
appealed in addition to the claim for a higher initial rating 
for his PTSD.  So the Board will not further address the TDIU 
issue.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2009).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria are met for a higher 50 percent initial rating, 
but no greater, for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 
4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should 


be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding the Board had erred by relying on 
various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2006 and June 2007.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that both letters complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim - keeping in mind his claim 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection, since granted.  
In cases, as here, where an increased-rating claim arose in 
another context - namely, the Veteran trying to establish 
his underlying entitlement to service connection, and the 
claim was subsequently granted and he has appealed a 
downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  In any event, here, as mentioned, the 
Veteran was provided the additional Dingess notice concerning 
the downstream disability rating and effective date elements 
of his claim.  And of equal or even greater significance, 
after providing that additional Dingess notice, the RO went 
back and readjudicated his claim in the August 2007 SOC and 
more recent April 2009 SSOC - including considering the 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.  So any 
arguable timing defect in the provision of that additional 
notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, and lay statements in support 
of his claim.  In addition, the RO arranged for a VA 
compensation examination to assess the severity of his PTSD, 
which is now the determinative downstream issue since his 
appeal is for a higher initial rating for this disability.  
The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of the Veteran's PTSD was in April 
2009.  And the report of that evaluation contains all 
findings needed to properly evaluate his disability.  
38 C.F.R. § 4.2.  Consequently, another examination to 
evaluate the severity of this condition is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide this claim insofar as assessing the severity of 
the condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

II.  Entitlement to an Initial Rating Higher than 30 Percent 
for the PTSD

The Veteran claims his PTSD is more than 30-percent 
disabling, therefore entitled to a higher initial rating.  
This 30 percent rating is retroactively effective from August 
25, 2006, the date of his initial diagnosis.

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet App 505 (2007) (a decision of the Court holding that, 
in determining the present/current level of a disability for 
any increased-evaluation claim, the Board must consider 
whether the rating should be "staged").  Similarly, in the 
latter Fenderson scenario, where, as here, the Veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, VA also must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, this doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

PTSD is evaluated under the general rating formula for mental 
disorders, 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).



As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.



The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores defined 
in the DSM-IV, which clinicians have assigned.  A GAF score 
is a scaled rating reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (March 31, 1995).



A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

Here, the evidence of record supports assigning a higher 
50 percent initial rating, especially when resolving all 
reasonable doubt in the Veteran's favor concerning the 
severity of his PTSD.  38 C.F.R. §§ 4.3, 4.7.  In making this 
determination, the Board has reviewed his VA treatment 
records, lay statements, and the reports of his VA 
psychiatric examination for compensation purposes.  

As already alluded to, the Veteran was first diagnosed with 
PTSD in August 2006.  The VA treating physician indicated the 
Veteran reported his memories of the Vietnam War in a 
"monotone, dispassionate voice."  The treating physician 
also reported the Veteran had a "restricted range of affect, 
bland, speaks in monotone and always at the same rate."  The 
treating physician also placed the Veteran in group and 
individual therapy sessions for his PTSD.  



The December 2006 VA compensation examination for PTSD showed 
the Veteran suffers from nightmares and intrusive thoughts 
about combat.  He also has trouble sleeping, is angry and 
upset, finds it difficult to maintain any relationship and 
avoids crowds or crowded places.  The examiner stated the 
Veteran did not report homicidal or suicidal ideations, no 
hallucinations or delusions, no panic attacks, and his mood 
was depressed with congruent affect.  The examiner concluded 
the Veteran was "moderately impaired both socially and 
vocationally as result of the PTSD."

Of importance, VA treatment records from October 2007 show a 
worsening of the Veteran's symptoms.  According to the 
treating physician, the Veteran exhibits blunted affect, 
dysphoric and depressed mood, "suicidal ideation passive 
without plan," and chronic anger which has affected his 
relationships and attitudes.  The treating physician 
determined the Veteran was a low-to-moderate risk to himself 
and others, but that he was given to anger episodes.  He was 
alert and attentive, cooperative and reasonable, with normal 
speech and thought processes.  

In VA treatment records dated from March to December 2008, 
the Veteran reported more stress in his life, specifically 
concerning his finances.  He reported frustration over being 
unable to provide for his five children.  He was living with 
his twin brother.  Additionally, the Veteran has been 
unemployed since 1986, when he medically retired due to a 
heart condition - for which he is receiving Social Security 
Administration (SSA) disability.  The Board need not obtain 
those SSA records since they concern his heart condition 
rather than his PTSD.  38 C.F.R. § 3.159(c)(2).  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In the interim between the December 2006 VA compensation 
examination and the April 2009 VA compensation examination, 
the record reflects that the Veteran continued to receive 
ongoing treatment by attending individual and group therapy.



The April 2009 VA compensation examination for PTSD shows the 
most recent status of the Veteran's symptoms.  The examiner 
was asked to specifically consider the Veteran's 
employability and the effects of PTSD on his ability to 
sustain work.  The examiner found that the Veteran suffered 
from recurrent and intrusive distressing recollections of the 
event and intense psychological distress and reactivity at 
exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event.  Additionally, the 
Veteran tries to avoid thoughts, feelings, conversations, 
activities, places or people associated with the trauma.  
He also suffers from a restricted range of affect, which the 
examiner defined as the inability to have loving feelings.  
The Veteran reported to the examiner that he has difficulty 
falling or staying asleep, irritability or outbursts of 
anger, difficulty concentrating, and exaggerated startle 
response.  Additionally, the Veteran reported that these 
symptoms occur on a weekly basis.  

Significantly, the examiner found there were changes in the 
Veteran's functional status and quality of life since the 
last examination in December 2006.  Specifically, he is 
unable to "fulfill parental responsibilities due to his 
separation from his wife."  Additionally, he reports that he 
physically abused his wife, who is seeking custody of their 
children.  Furthermore, he reportedly has no close social 
relationships, other than his brother with whom he lives.  
The examiner opined that the Veteran's difficulty in managing 
his feelings "impact his ability to initiate and sustain 
relationships."  Further, the examiner states that "[the 
Veteran's] current level of functioning is his baseline.  No 
significant improvement in symptoms is likely."  Finally, 
while the examiner failed to find total occupation and social 
impairment, it was noted that the most of the Veteran's 
impairment is "in the social/relational realm as evidenced 
by his multiple marriages, abuse history, alienation from 
children, and limited social support system." 



The December 2006 VA compensation examiner assessed the 
Veteran's symptoms and assigned a GAF score of 45, indicative 
of serious social and occupational impairment, including 
suicidal ideation, obsessional rituals, no friends, and 
unable to keep a job.  The March 2008 VA examiner similarly 
found a GAF score of 45.  Since the Veteran began receiving 
treatment in August 2006, VA treating physicians have 
consistently assigned him a GAF score ranging between 45 and 
55, indicting serious to moderate PTSD symptoms.  Most 
notably, however, the Veteran's GAF score dropped from 55 in 
December 2008 to 45 in April 2009, indicating an increase in 
the severity of his symptoms.  Additionally, the GAF score of 
45 assigned by the VA examiner in April 2009 indicates 
serious symptoms, more commensurate with a higher 50 percent 
rating.  The symptoms listed in the Rating Schedule include 
flattened affect, panic attacks, difficulty in understanding 
complex commands, impairment of short-term and long-term 
memory, and impaired judgment.  See 38 C.F.R. § 4.130, DC 
9411.  As noted by the April 2009 VA compensation examiner, 
the Veteran's personal statements - including his hearing 
testimony, and his VA treatment records, he exhibits several 
of these symptoms.  Additionally, his statements to the April 
2009 VA examiner and the examiner's own observations during 
that mental status evaluation illustrate the Veteran exhibits 
occupational and social impairment.  Accordingly, the 
symptoms described in both the VA treatment records and VA 
compensation examinations for PTSD are highly probative, 
competent medical evidence that the Veteran's mental health 
state more closely approximates the criteria for the higher 
50 percent disability rating.  DSM-IV at 46-47.  
See 38 C.F.R. § 4.130.  

Finally, in support of his claim for an increase rating for 
PTSD, the Veteran submitted lay evidence concerning the 
severity of this condition.  In a letter from a former 
roommate, received in September 2007, the roommate stated the 
Veteran "does not sleep at night because of nightmares...and 
he feels angry all the time over life events."  The roommate 
also stated the Veteran suffers from "panic attacks...when he 
hears loud noises.  His reactions are noticeable." 


Additionally, the roommate stated the Veteran hates to 
interact with people and that he has said it would have 
"been better had he gotten killed in the Nam, that way, 
he wouldn't have to go through all this pain."  Further, two 
additional letters from different people received in June 
2007 also highlight the Veteran's depression and mood swings, 
leading to him isolating himself from public interaction.

At the Travel Board hearing in July 2009, before the 
undersigned judge, the Veteran also testified on his own 
behalf.  He said that he experienced panic attacks three to 
four times a week, lasting about 5 to 10 minutes.  Further, 
he has a hard time concentrating and does not have a social 
life.  Additionally, he admitted to a pattern of physical 
spousal abuse towards all four of his wives, including being 
placed in jail twice for abusive behavior.  He also stated 
that he has had suicidal ideations, as previously noted in 
the October 2007 VA treatment record, and at one point 
formulated a plan.  Finally, he is homeless and living with 
his brother for the past couple of decades.  While he 
admitted that his brother was not planning on asking him to 
leave, he has been unable to obtain employment since 1986, 
when he medically retired due to a heart condition, again for 
which he is receiving SSA Disability.

Accordingly, the Board finds that the medical and lay 
evidence supports a higher rating of 50 percent, but no 
greater, for the Veteran's service-connected PTSD.  38 C.F.R. 
§ 4.130.  He has not shown a greater severity of PTSD 
symptoms at any time since he was granted service connection, 
so the Board cannot "stage" his rating.  Fenderson, 12 
Vet. App. at 125, 26

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's PTSD has markedly interfered with 
his ability to work, meaning above and beyond that 
contemplated by his 50 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Even the Veteran readily admits 
that he medically retired from his last job, not because of 
his PTSD, rather because of his heart condition.  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for his PTSD by the 
regular rating schedule.  His evaluation and treatment has 
been primarily, if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 50 percent initial rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


